Exhibit 10.2

EXECUTION

FIRST AMENDMENT

First Amendment, dated as of June 25, 2014 (this “Amendment”), to the Credit
Agreement (as defined below) and the Security Agreement (as defined below), by
and among Endurance Specialty Holdings Ltd., a company organized under the laws
of Bermuda (the “Parent Borrower”), each Designated Subsidiary Borrower (as
defined in the Credit Agreement (as defined below)) party hereto, Deutsche Bank
Trust Company Americas, as Collateral Agent under the Security Agreement (as
defined below) and the lending institutions party hereto.

WHEREAS, the Parent Borrower, the lending institutions from time to time party
thereto, JPMorgan Chase Bank, N.A., as Administrative Agent (the “Administrative
Agent”) and the Designated Subsidiary Borrowers from time to time party thereto
entered into that certain Credit Agreement dated as of April 19, 2012 (the
“Credit Agreement”);

WHEREAS, the Parent Borrower, the Designated Subsidiary Borrowers from time to
time party thereto and Deutsche Bank Trust Company Americas, as Collateral Agent
and as Custodian (the “Collateral Agent”), and the Administrative Agent entered
into that certain Pledge and Security Agreement, dated as of April 19, 2012 (the
“Security Agreement”);

WHEREAS, each Borrower and the Required Lenders (as defined in the Credit
Agreement) have agreed, on the terms and subject to the conditions set forth
herein, to amend the Credit Agreement in the manner set forth herein; and

WHEREAS, each Borrower, the Collateral Agent, the Required Lenders and the
Majority Tranche 1 Lenders have agreed, on the terms and subject to the
conditions set forth herein, to amend the Security Agreement in the manner set
forth herein.

NOW, THEREFORE, in consideration of the above premises and other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto hereby agree as follows:

SECTION 1. Defined Terms. Capitalized terms used and not defined herein have the
meanings given to them in the Credit Agreement (as amended hereby).

SECTION 2. Amendments to the Credit Agreement. The Credit Agreement is hereby
amended as follows:

(a) Section 6.01 of the Credit Agreement is hereby amended to delete the
reference to “and each of its” immediately after the phrase “Parent Borrower” in
the first line thereof and replace such reference with “, each of the Designated
Subsidiary Borrowers and each of the Material”.

(b) Section 6.05(b) of the Credit Agreement is hereby amended to (1) delete the
first reference to “or other Indebtedness or financing of any Borrower, nor the
use” appearing therein and replace such reference with “or the issuance of any
Letters of Credit, nor the use by any Borrower or any Subsidiary” and (2) delete
the second reference to “or other Indebtedness or financing of any Borrower will
be used” appearing therein and replace such reference with “(except as
specifically set forth in Section 6.05(a)(iii)) or any Letter of Credit will be
used by any Borrower or any Subsidiary”.



--------------------------------------------------------------------------------

(c) Section 6.18 of the Credit Agreement is hereby amended and restated in its
entirety as follows:

“6.18 Anti-Corruption Laws and Sanctions. The Parent Borrower has implemented
and maintains in effect policies and procedures designed to promote compliance
by the Parent Borrower, its Subsidiaries and their respective directors,
officers, employees and agents who have authority to underwrite insurance
policies on behalf of the Parent Borrower or any of its Subsidiaries with
Anti-Corruption Laws and applicable Sanctions, and the Parent Borrower and its
Subsidiaries are in compliance with applicable Sanctions in all material
respects. None of the Parent Borrower, any Subsidiary or, to the knowledge of
the Parent Borrower or such Subsidiary, any of their respective directors,
officers or employees is a Sanctioned Person.”

(d) Section 7.01(g)(iv) of the Credit Agreement is hereby amended to insert the
phrase “which would be materially adverse to any Regulated Insurance Company”
immediately following the phrase “or the taking of any other action” appearing
therein.

(e) Section 7.06 of the Credit Agreement is hereby amended by adding at the end
of such section the following:

“The Parent Borrower will, and will cause each of its Subsidiaries to, maintain
in effect and enforce policies and procedures designed to promote compliance by
the Parent Borrower, its Subsidiaries and their respective directors, officers,
employees and agents who have authority to underwrite insurance policies on
behalf of the Parent Borrower or any of its Subsidiaries with Anti-Corruption
Laws and applicable Sanctions.”

(f) Section 8.02(a)(i) of the Credit Agreement is hereby amended to (1) add the
words “or other entity” immediately after the word “corporation” in each place
where such word appears in clause (i) thereof, (2) add the phrase “(or, in the
case of any merger, consolidation or amalgamation consummated in connection with
the Transaction, no Event of Default pursuant to Section 9.01(i), 9.01(ii) or
9.05)” immediately after the phrase “no Default or Event of Default” appearing
in clause (y) thereof, (3) add a reference to “, consolidate” immediately after
the word “merge” in each place where such word appears in clause (i) thereof and
(4) add a reference to “, consolidation” immediately after the word “merger” in
each place where such word appears in clause (i) thereof.

(g) Section 8.02(a)(ii) of the Credit Agreement is hereby amended and restated
in its entirety as follows:

“(ii) Subsidiaries of the Parent Borrower may merge, consolidate or amalgamate
with one another or with any other Person so long as the surviving entity is a
Subsidiary of the Parent Borrower (subject, in the case of mergers,
consolidations or

 

2



--------------------------------------------------------------------------------

amalgamations involving the Parent Borrower or Designated Subsidiary Borrowers,
to compliance with the preceding clause (i)) and, with respect to any such
merger, consolidation or amalgamation of any Subsidiary with another Person that
is not the Parent Borrower or a Subsidiary, immediately after giving effect to
any such merger, consolidation or amalgamation, no Default or Event of Default
(or, in the case of any merger, consolidation or amalgamation consummated in
connection with the Transaction, no Event of Default pursuant to
Section 9.01(i), 9.01(ii) or 9.05) shall have occurred and be continuing”

(h) Section 8.02(b) of the Credit Agreement is hereby amended to insert the
words “other than Unrestricted Margin Stock” immediately following the words
“with or without recourse)” set forth therein.

(i) Section 8.02(c) of the Credit Agreement is hereby amended to insert the
phrase “(or, in the case of any such acquisition consummated in connection with
the Transaction, no Event of Default pursuant to Section 9.01(i), 9.01(ii) or
9.05)” immediately after the phrase “no Default or Event of Default” set forth
therein.

(j) Section 8.03 of the Credit Agreement is hereby amended to insert the words
“(other than Unrestricted Margin Stock)” immediately following the words
“tangible or intangible” in the second line thereof.

(k) Section 8.04(b) of the Credit Agreement is hereby amended to (1) delete
clause (v) appearing therein and replace such clause (v) with the following
clause (v):

“(v) (A) Indebtedness of any Person existing at the time such Person is merged,
consolidated or amalgamated with or into the Parent Borrower or any of its
Subsidiaries and not created in contemplation of such event and any
refinancings, renewals, extensions, restructurings or replacements thereof
(without increasing, or shortening the maturity of, the principal amount thereof
except by the amount of accrued and unpaid interest and premium thereon and
reasonable and customary fees and expenses in connection therewith) and
(B) Indebtedness in an aggregate principal amount outstanding at any time not
exceeding 10% of Consolidated Tangible Net Worth,”

and (2) delete clauses (vii) and (viii) appearing therein and replace such
clauses (vii) and (viii) with the following clauses (vii) and (viii),

“(vii) other unsecured Indebtedness in an aggregate principal amount not to
exceed $50,000,000 at any time outstanding, and”

“(viii) letters of credit (other than Letters of Credit issued pursuant to this
Agreement) in an aggregate amount not to exceed $300,000,000 at any time
outstanding.”

(l) Section 8.09 of the Credit Agreement is hereby amended and restated in its
entirety as follows:

 

3



--------------------------------------------------------------------------------

“The Parent Borrower will not permit the Leverage Ratio at any time to be
greater than 0.35:1.00; provided that during the period commencing on the date
of the consummation of the Transaction and ending on the last day of the third
full fiscal quarter following the consummation of the Transaction, the Leverage
Ratio may exceed 0.35:1.00 but shall in no event be greater than 0.40:1.00.”

(m) Section 8.11 of the Credit Agreement is hereby amended to add the phrase “to
the extent any such Private Act is materially adverse to the Lenders” at the end
of such section before the period.

(n) Section 8.12 of the Credit Agreement is hereby amended to delete the word
“and” immediately before clause (iii) and replace it with a comma and add the
following after clause (iii) before the period:

“, (iv) prohibitions or restrictions existing under or by reason of any
Indebtedness incurred to finance the Transaction or the documents executed in
connection therewith, in each case solely to the extent such prohibitions or
restrictions are no more burdensome on the Parent Borrower and its Subsidiaries
than those set forth herein and (v) prohibitions or restrictions applicable to
the Specified Entity or any of its Subsidiaries or any of their respective
assets at the time the Specified Entity is merged, consolidated or amalgamated
with or into the Parent Borrower or any of its Subsidiaries and not created in
contemplation of the Transaction.”

(o) A new Section 8.14 is added to the Credit Agreement immediately following
Section 8.13, as follows:

“Use of Proceeds. Neither the Parent Borrower nor any of its Subsidiaries shall
use the proceeds of any Revolving Loan or Letter of Credit (A) in furtherance of
an offer, payment, promise to pay, or authorization of the payment or giving of
money, or anything else of value, to any Person in material violation of any
Anti-Corruption Laws, or (B) for the purpose of funding, financing or
facilitating any activities, business or transaction of or with any Sanctioned
Person, or in any Sanctioned Country.”

(p) Section 9.03 of the Credit Agreement is hereby amended to delete the
reference to “Section 7.02(ii),” therefrom.

(q) Section 9.04 of the Credit Agreement is hereby amended (1) to delete each
reference to “$50,000,000” therein and replace each such reference with
“$100,000,000”, (2) to insert the words “(other than any such default, event or
condition arising solely out of the violation by the Parent Borrower or any of
its Subsidiaries of any covenant or agreement in any way restricting the Parent
Borrower’s or any such Subsidiary’s right or ability to sell, pledge or
otherwise dispose of Unrestricted Margin Stock)” immediately following the words
“or condition exist” in clause (a)(ii) thereof and (3) to insert the words
“unless such

 

4



--------------------------------------------------------------------------------

Indebtedness is declared due and payable, or required to be prepaid, solely by
reason of the violation by the Parent Borrower or any of its Subsidiaries of any
covenant or agreement in any way restricting the Parent Borrower’s or any such
Subsidiary’s right or ability to sell, pledge or otherwise dispose of
Unrestricted Margin Stock” immediately following the words “prior to the stated
maturity thereof” in clause (b) thereof.

(r) Section 9.06 of the Credit Agreement is hereby amended to delete the
reference to “$30,000,000” therein and to replace such reference with
“$60,000,000.”

(s) Section 9.07 of the Credit Agreement is hereby amended to delete the
reference to “$75,000,000” therein and to replace such reference with
“$100,000,000.”

(t) Section 10 of the Credit Agreement is amended to add the following
definitions thereto in appropriate alphabetical order and, where applicable,
delete and replace in their entirety the corresponding previously existing
definitions:

“Anti-Corruption Laws” shall mean the United States Foreign Corrupt Practices
Act of 1977, as amended, and other laws, rules and regulations of any
jurisdiction applicable to the Parent Borrower or its Subsidiaries from time to
time concerning or relating to bribery or corruption.

“Restricted Margin Stock” shall mean Margin Stock owned by the Parent Borrower
or any of its Subsidiaries which represents not more than 25% of the aggregate
value (determined in accordance with Regulation U of the Board of Governors of
the Federal Reserve System), on a consolidated basis, of the property and assets
of the Parent Borrower and its Subsidiaries (including any Margin Stock) that is
subject to the provision of Sections 8.02 and 8.03.

“Sanctioned Country” shall mean, at any time, a country or territory that is
itself the subject or target of any Sanctions (as of June 24, 2014, Cuba, Iran,
North Korea, Sudan and Syria).

“Sanctioned Person” shall mean, at any time, (a) any Person listed in any
Sanctions-related list of designated Persons maintained by the Office of Foreign
Assets Control of the U.S. Department of the Treasury or the U.S. Department of
State or by the European Union or Her Majesty’s Treasury of the United Kingdom,
(b) any Person operating, organized or resident in a Sanctioned Country or
(c) any Person more than 50% owned or controlled by any such Person.

“Sanctions” shall mean economic or financial sanctions or trade embargoes
imposed, administered or enforced from time to time by (a) the U.S. government,
including those administered by the Office of Foreign Assets Control of the U.S.
Department of the Treasury or the U.S. Department of State or (b) the European
Union or Her Majesty’s Treasury of the United Kingdom.

 

5



--------------------------------------------------------------------------------

“Specified Entity” shall mean Aspen Insurance Holdings Limited, a Bermuda
company.

“Transaction” shall mean the acquisition, directly or indirectly by the Parent
Borrower, of at least a majority of the outstanding ordinary shares of the
Specified Entity or all or a substantial portion of the assets of the Specified
Entity and its Subsidiaries in one or a series of transactions, including,
without limitation, the merger of the Specified Entity with the Parent Borrower
or a Subsidiary.

“Unrestricted Margin Stock” shall mean any Margin Stock owned by the Parent
Borrower or any of its Subsidiaries which is not Restricted Margin Stock.

(u) The definition of “Eurodollar Rate” appearing in Section 10 of the Credit
Agreement is amended and restated in its entirety as follows:

“Eurodollar Rate” shall mean with respect to any Eurodollar Loan for any
Interest Period, (i) the London interbank offered rate as administered by the
ICE Benchmark Administration (or any other Person that takes over the
administration of such rate) for Dollars for a period equal in length to such
Interest Period as displayed on pages LIBOR01 or LIBOR02 of the Reuters Screen
that displays such rate (or, in the event such rate does not appear on a Reuters
page or screen, on any successor or substitute page on such screen that displays
such rate, or on the appropriate page of such other information service that
publishes such rate from time to time as selected by the Administrative Agent in
its reasonable discretion; in each case, the “Screen Rate”) at approximately
11:00 A.M., London time, two Business Days prior to the commencement of such
Interest Period (provided that, if the Screen Rate shall not be available at
such time for such Interest Period (an “Impacted Interest Period”) with respect
to Dollars, then the Eurodollar Rate shall be the Interpolated Rate at such
time; provided further that, if any such rate is less than 0%, such rate will be
deemed to be 0%) divided (and rounded upward to the next whole multiple of 1/100
of 1%) by (ii) a percentage equal to 100% minus the then stated maximum rate of
all reserve requirements (including, without limitation, any marginal,
emergency, supplemental, special or other reserves) applicable to any member
bank of the Federal Reserve System in respect of Eurocurrency liabilities as
defined in Regulation D (or any successor category of liabilities under
Regulation D). “Interpolated Rate” shall mean, at any time, the rate per annum
determined by the Administrative Agent (which determination shall be conclusive
and binding absent manifest error) to be equal to the rate that results from
interpolating on a linear basis between: (a) the Screen Rate for the longest
period (for which that Screen Rate is available in Dollars) that is shorter than
the Impacted Interest Period and (b) the Screen Rate for the shortest period
(for which that Screen Rate is available for Dollars) that exceeds the Impacted
Interest Period, in each case, at such time.

 

6



--------------------------------------------------------------------------------

(v) The definition of “Lender Default” appearing in Section 10 of the Credit
Agreement is amended to delete the reference to “in the case of either clause
(i) or (ii) above as a result of the appointment of a receiver or conservator
with respect to such Lender at the direction or request of any regulatory agency
or authority” and replace such reference with “unless such refusal or
notification indicates that such position is based on such Lender’s good faith
determination that a condition precedent (specifically identified and including
the particular default, if any) to provide its portion of such Borrowing or
otherwise comply with its obligations under Sections 1.01, 2A or 2B has not been
satisfied and has not been waived by the Lenders in accordance with
Section 12.11”.

(w) The definition of “Material Adverse Effect” appearing in Section 10 of the
Credit Agreement is amended to (1) delete the reference to “, property” after
the words “effect on the business, operations” appearing therein and (2) add the
word “payment” immediately prior to the word “obligations” appearing therein.

(x) Section 12.04(b) of the Credit Agreement is hereby amended to insert the
words “or any other central bank having jurisdiction over such Lender”
immediately following each reference to “Federal Reserve Bank” appearing in the
last sentence thereof.

(y) Section 12.07 of the Credit Agreement is hereby amended by adding a new
clause (d) at the end of such section as follows:

(d) Unless otherwise expressly provided herein, (a) references to organization
documents, agreements (including the Credit Documents) and other contractual
instruments shall be deemed to include all subsequent amendments, restatements,
extensions, supplements and other modifications thereto, subject to any
restrictions on such amendments, restatements, extensions, supplements and other
modifications set forth herein or in any other Credit Document; and
(b) references to any law, rule or regulation shall include all statutory and
regulatory provisions consolidating, amending, replacing, supplementing or
interpreting such law, rule or regulation.

SECTION 3. Amendments to the Security Agreement. Section 4.01 of the Security
Agreement is hereby amended by deleting the period at the end of clause
(e) thereof and substituting in lieu thereof the following:

“; provided, however, that notwithstanding anything to the contrary in this
Agreement or the other Credit Documents, this Agreement shall not constitute a
grant of a security interest in (and the Collateral shall not include) any
Margin Stock.”

SECTION 4.Representations and Warranties. Each Borrower hereby represents and
warrants to the Lenders that as of the First Effective Date or the Second
Effective Date, as applicable and after giving effect hereto:

(a) this Amendment has been duly authorized, executed and delivered by such
Borrower, and each of this Amendment and the Credit Agreement (as amended
hereby) constitutes such Borrower’s legal, valid and binding obligation,
enforceable against it in accordance with its terms,

 

7



--------------------------------------------------------------------------------

(b) no Default or Event of Default has occurred and is continuing, and

(c) all representations and warranties of such Borrower contained in the Credit
Agreement (as amended hereby) and the other Credit Documents are true and
correct in all material respects on and as of the date hereof (except with
respect to representations and warranties expressly made only as of an earlier
date, which representations were true and correct in all material respects as of
such earlier date).

SECTION 5. Effectiveness.

(a) This Amendment (other than the amendments set forth in Sections 2(k)(2),
2(l), 2(q)(1), 2(r) and 2(s) hereof) shall become effective as of the first date
(the “First Effective Date”) on which the following conditions are satisfied:

(i) the Administrative Agent shall have received counterparts hereof duly
executed and delivered by each Borrower, the Required Lenders, the Majority
Tranche 1 Lenders and the Collateral Agent;

(ii) all representations and warranties of the Borrowers contained in the Credit
Agreement (as amended hereby) and the other Credit Documents shall be true and
correct in all material respects (except with respect to representations and
warranties expressly made only as of an earlier date, which representations
shall be true and correct in all material respects as of such earlier date);

(iii) there shall exist no Default or Event of Default; and

(iv) receipt by the Administrative Agent of all reasonable out-of-pocket costs
and expenses of the Administrative Agent for which invoices have been presented
at least one Business Day prior to the First Effective Date.

(b) The amendments set forth in Sections 2(k)(2), 2(l), 2(q)(1), 2(r) and 2(s)
shall become effective on the first date (the “Second Effective Date”) on which
the First Effective Date shall have occurred and the Transaction shall have been
consummated.

SECTION 6. Effect of Amendment. Except as expressly set forth herein, this
Amendment shall not by implication or otherwise limit, impair, constitute a
waiver of, or otherwise affect the rights and remedies of the Lenders, the
Administrative Agent or the Collateral Agent under the Credit Agreement or any
other Credit Document, and shall not alter, modify, amend or in any way affect
any of the terms, conditions, obligations, covenants or agreements contained in
the Credit Agreement or any other Credit Document, all of which are ratified and
affirmed in all respects and shall continue in full force and effect. Nothing
herein shall be deemed to entitle any Borrower to a consent to, or a waiver,
amendment, modification or

 

8



--------------------------------------------------------------------------------

other change of, any of the terms, conditions, obligations, covenants or
agreements contained in the Credit Agreement or any other Credit Document in
similar or different circumstances. This Amendment shall apply and be effective
only with respect to the provisions of the Credit Agreement specifically
referred to herein. This Amendment shall constitute a Credit Document for all
purposes of the Credit Agreement as amended hereby and the other Credit
Documents. All representations and warranties made by each Borrower herein shall
be deemed made under the Credit Agreement with the same force and effect as if
set forth in full therein. On and after the First Effective Date or the Second
Effective Date, as applicable, any reference in the Credit Agreement to “this
Agreement”, “hereunder”, “hereof”, “herein” or words of like import, and each
reference to the Credit Agreement, “thereunder”, “thereof”, “therein” or words
of like import in any other Credit Document, shall mean the Credit Agreement as
modified hereby.

SECTION 7. Expenses. The Borrowers agree to pay and reimburse the Administrative
Agent for its reasonable out-of-pocket costs and expenses in connection with
this Amendment, including the reasonable fees and disbursements of its counsel.

SECTION 8. Consent. Each of the Borrowers hereby consents to this Amendment, and
to the amendments and modifications to the Credit Agreement pursuant hereto and
acknowledges the effectiveness and continuing validity of its obligations under
or with respect to the Credit Agreement, any Security Document and any other
Credit Document, as applicable, and its liability for the Obligations pursuant
to the terms thereof and that such obligations are without defense, setoff and
counterclaim.

SECTION 9. Governing Law; Counterparts.

(a) This Amendment and the rights and obligations of the parties hereto shall be
governed by, and construed and interpreted in accordance with, the laws of the
State of New York.

(b) This Amendment may be executed by one or more of the parties to this
Amendment on any number of separate counterparts, and all of such counterparts
taken together shall be deemed to constitute one and the same instrument. This
Amendment may be delivered by facsimile or other electronic imaging means of the
relevant executed signature pages hereof.

SECTION 10. Headings. The headings of this Amendment are for purposes of
reference only and shall not limit or otherwise affect the meaning hereof.

[Signature Pages Follow]

 

9



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed and delivered by their duly authorized officers as of the day and year
first above written.

 

 

ENDURANCE SPECIALTY HOLDINGS LTD. By:   /s/ Michael J. McGuire   Name:   Michael
J. McGuire   Title:   Chief Financial Officer ENDURANCE SPECIALTY INSURANCE LTD.
By:   /s/ Michael J. McGuire   Name:   Michael J. McGuire   Title:   Chief
Financial Officer ENDURANCE U.S. HOLDINGS CORP. By:   /s/ Daniel S. Lurie  
Name:   Daniel S. Lurie   Title:   President ENDURANCE WORLDWIDE HOLDINGS
LIMITED By:   /s/ Daniel S. Lurie   Name:   Daniel S. Lurie   Title:   Secretary
ENDURANCE WORLDWIDE INSURANCE LIMITED By:   /s/ Daniel S. Lurie   Name:   Daniel
S. Lurie   Title:   Secretary

[Signature Page to First Amendment to the Credit Agreement]



--------------------------------------------------------------------------------

ENDURANCE REINSURANCE CORPORATION OF AMERICA By:   /s/ Daniel S. Lurie   Name:
Daniel S. Lurie   Title:   Secretary ENDURANCE AMERICAN INSURANCE COMPANY By:  
/s/ Daniel S. Lurie   Name: Daniel S. Lurie   Title:   Secretary ENDURANCE
AMERICAN SPECIALTY INSURANCE COMPANY By:   /s/ Daniel S. Lurie   Name: Daniel S.
Lurie   Title:   Secretary ARMTECH HOLDINGS, INC. By:   /s/ Daniel S. Lurie  
Name: Daniel S. Lurie   Title:   Secretary

 

[Signature Page to First Amendment to the Credit Agreement]



--------------------------------------------------------------------------------

DEUTSCHE BANK TRUST COMPANY AMERICAS, as Collateral Agent and Custodian under
the Security Agreement By:   /s/ Waseem A. Chaudhry   Name: Waseem A. Chaudhry  
Title:   Assistant Vice President By:   /s/ Lucy Hsieh   Name: Lucy Hsieh  
Title:   Assistant Vice President

 

[Signature Page to First Amendment to the Credit Agreement]



--------------------------------------------------------------------------------

JPMORGAN CHASE BANK, N.A., as Lender By:   /s/ Richard Barracato   Name: Richard
Barracato   Title:   Vice President

 

[Signature Page to First Amendment to the Credit Agreement]



--------------------------------------------------------------------------------

Bank of Montreal, as Lender By:   /s/ Joan Spiotto   Name: Joan Spiotto  
Title:  Vice President

 

[Signature Page to First Amendment to the Credit Agreement]



--------------------------------------------------------------------------------

Wells Fargo Bank, National Association, as Lender By:   /s/ Grainne M. Pergolini
  Name:   Grainne M. Pergolini   Title:   Director

 

[Signature Page to First Amendment to the Credit Agreement]



--------------------------------------------------------------------------------

LLOYDS BANK PLC, as Lender By:   /s/ Stephen Giacolone   Name: Stephen Giacolone
G011   Title:   Assistant Vice President By:   /s/ David Popat   Name: David
Popat P003   Title:   Senior Vice President

 

[Signature Page to First Amendment to the Credit Agreement]



--------------------------------------------------------------------------------

ING BANK N.V., London Branch, as Lender By:   /s/ M E R Sharman   Name: M E R
Sharman   Title:   Managing Director By:   /s/ M Foren   Name: M Froen   Title:
  Director

 

[Signature Page to First Amendment to the Credit Agreement]



--------------------------------------------------------------------------------

DEUTSCHE BANK AG NEW YORK BRANCH, as Lender By:   /s/ Virginia Cosenza   Name:
Virginia Cosenza   Title:   Vice President

By:   /s/ Yvonne Tilden   Name: Yvonne Tilden   Title:   Director

 

[Signature Page to First Amendment to the Credit Agreement]



--------------------------------------------------------------------------------

NATIONAL AUSTRALIA BANK LIMITED, as Lender By:   /s/ Helen Hsu   Name: Helen Hsu
  Title:   Director

 

[Signature Page to First Amendment to the Credit Agreement]



--------------------------------------------------------------------------------

Australia and New Zealand Banking Group Limited, as Lender By:   /s/ Damodar
Menon   Name: Damodar Menon   Title:   Executive Director

 

[Signature Page to First Amendment to the Credit Agreement]



--------------------------------------------------------------------------------

BARCLAYS BANK PLC, as Lender By:   /s/ Karla K. Maloof   Name: Karla K. Maloof  

Title:   Head of Insurance North America,

            Corporate Banking

 

[Signature Page to First Amendment to the Credit Agreement]



--------------------------------------------------------------------------------

HSBC Bank USA, National Association, as Lender By:   /s/ Jody T Feldman   Name:
Jody T Feldman   Title:   Director

 

[Signature Page to First Amendment to the Credit Agreement]



--------------------------------------------------------------------------------

The Bank of Nova Scotia, as Lender By:   /s/ Thane Rattew   Name: Thane Rattew  
Title:   Managing Director

 

[Signature Page to First Amendment to the Credit Agreement]